C. A. D. C. Cir. Application for stay of mandate presented to The Chief Justice, and by him referred to the Court, granted pending timely filing of petition for writ of cer-tiorari. Should such petition be so timely filed, this order is to continue pending this Court’s action on the petition. If the petition for writ of certiorari is denied, this order is to terminate automatically. In the event the petition for writ of certiorari is granted, this order is to remain in effect pending the sending down of the judgment of this Court.